Citation Nr: 1128667	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-30 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to July 1962 and from October 1962 to August 1977.  Such service included a period of service within the off-shore waters of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse.

2.  The Veteran died on February [redacted], 2007 and the cause of his death was respiratory failure due to acute pancreatitis which was in turn due to interstitial lung disease.

3.  The Veteran was not service-connected for any disabilities at the time of his death.

4.  The Veteran served within the off-shore waters of Vietnam in 1967, and as such, is presumed to have been exposed to herbicides.

5.  The cause of the Veteran's death has not been shown to be etiologically related to the Veteran's presumed herbicide exposure or to any other injury or illness incurred during his active duty service and may not be presumed to have been.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any error in notification should be presumed prejudicial, and VA has the burden of rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As this appeal concerns a claim for service connection for the cause of the Veteran's death, the Board has also considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this decision, the Court determined that notification in such cases must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id.

In the present case, the appellant was provided a May 2007 letter which notified her of the information and evidence needed to substantiate and complete her claim.  In this case, the Veteran was not service-connected for any disabilities at the time of his death.  Therefore, a statement of the conditions for which the Veteran was service-connected was not contained in the May 2007 letter and is unnecessary in this case.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service personnel and service treatment records have been obtained.  In addition, VA has obtained a copy of the Veteran's death certificate and all identified and relevant private treatment records for the Veteran.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

The Veteran died on February [redacted], 2007.  A death certificate from that date identifies the primary cause of his death as being respiratory failure, with underlying causes identified as acute pancreatitis which was in turn due to interstitial lung disease.  An autopsy was not performed.

At the time of his death, the Veteran was not service-connected for any disabilities.  A review of the claims file does not indicate any previously filed claims for service connection for any claimed disabilities.

The appellant, who is the Veteran's surviving spouse, seeks entitlement to service connection for the cause of the Veteran's death.  Through assertions made in her March 2007 claim and October 2007 substantive appeal, she argues that the Veteran was exposed to herbicides during service in Vietnam, and, that such exposure resulted in respiratory problems which required hospitalization and treatment during his active duty service.  She claims further that these respiratory problems continued to affect the Veteran after his discharge from service and that the Veteran experienced shortness of breath with any physical exertion.  She asserts that the Veteran's service-incurred respiratory disorder ultimately resulted in his death.  In this regard, she appears to suggest that the respiratory failure which has been documented as being the cause of the Veteran's death is itself related to the respiratory disorder which was allegedly first incurred during service.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2010).

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

With regard to the Veteran's active duty service, the appellant admits that she is unable to state when the Veteran served in Vietnam.  She cites, however, notations in the Veteran's DD Form 214, which indicate that he received the Vietnam Service Medal and Republic of Vietnam Campaign Medal with device.  The Board notes that those distinctions do not, in and of themselves, provide conclusive evidence that the Veteran served in Vietnam.  The Veteran's service personnel records in this case, however, reveal that the Veteran was awarded the Vietnam Service Medal in March 1967 for his service on board "Patrol Squadron 17," which operated "within the area of Viet-Nam (sic)."  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  Under 38 C.F.R. § 3.313, service in Vietnam is defined as including service in the waters off-shore.  By virtue of the Veteran's service on Patrol Squadron 17, the Board finds that the Veteran's service did include service in the waters off-shore Vietnam.  Under the circumstances, the Veteran is presumed to have been exposed to herbicides during his active duty service.  This presumption is not rebutted by any evidence to the contrary.

In instances where a veteran is shown or presumed to have been exposed to herbicide agents during service, service connection may be granted on a presumptive basis for the diseases listed under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  Although such diseases include respiratory cancers, 38 C.F.R. § 3.309(e) does not identify any non-cancerous respiratory disorders for which service connection may be presumed by virtue of herbicide exposure.  The evidence in the claims file does not show that the Veteran was ever diagnosed with a respiratory cancer, nor does the evidence show that the respiratory disorder that caused his death was cancerous in nature.  As such, 38 C.F.R. § 3.309(e) does not assist the appellant in this case and the cause of the Veteran's death may not be presumed to have resulted from in-service herbicide exposure.

Notwithstanding the above, the Board is still compelled to examine whether service connection for the cause of the Veteran's death may be granted on a direct basis.   In this regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Contrary to the appellant's assertions that the Veteran was hospitalized and treated for pneumonia during service, the service treatment records do not indicate any such treatment, nor do they reflect any subjective complaints of respiratory symptoms.  Multiple physical examinations performed over the course of the Veteran's active duty service revealed normal clinical findings of the chest and lungs.

Post-service treatment records consist solely of records from St. Francis Hospital and pertain to the Veteran's hospitalization from January to February 2007, prior to his death.  These records reflect that the Veteran was admitted for treatment of acute pancreatitis.  On admission, the Veteran complained of right-sided chest pain, nausea, vomiting, weakness, and weight loss on admission.  Multiple radiological reports indicate findings of acute pulmonary emboli with significant idiopathic pulmonary fibrosis.  Interestingly, the Veteran reported an eleven year history of smoking one and a half packs of cigarettes per day, as well as an occupational history which includes working in a coal processing plant, which would both appear to be risk factors for respiratory illness.  Although causes of death were identified as being respiratory failure, acute pancreatitis, and interstitial lung disease, the hospital records do not reflect any opinions as to the etiology of such disorders.  In this regard, the Board notes that the Veteran's pulmonary fibrosis was "idiopathic."

Upon careful and thorough consideration of the evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case.  As noted above, the Veteran's service treatment records do not substantiate the appellant's assertions that the Veteran received treatment during service for any respiratory illness or symptoms.  Post-service hospital records do not establish that the respiratory failure that caused the Veteran's death is related to the Veteran's presumed in-service herbicide exposure or in any other way to his active duty service.  In this regard, there is no indication in the record as to when the objective findings of acute pulmonary emboli with significant idiopathic pulmonary fibrosis were first present or manifest as a respiratory disorder.

Notwithstanding the appellant's own belief, as expressed in her October 2007 substantive appeal, that it is more likely than not that the Veteran's exposure to Agent Orange contributed to his early death, the Board does not attach probative weight to such assertions.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In particular, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  The Board is sympathetic to the appellant's sincere belief that the Veteran's death was in some way related to his active duty service.  Nonetheless, there is no indication that she has received any medical training or has had medical experience sufficient to render her competent to render such an opinion.

Based upon the foregoing, service connection for the cause of the Veteran's death may not be granted and this appeal is denied.  Given the absence of any evidence of the Veteran's fatal acute pancreatitis and interstitial lung disease for many years following separation from service, and in the absence of any competent medical evidence that this fatal disease is related to an in-service injury or disease, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


